Citation Nr: 9915793	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  94-37 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
bilateral eye injury.

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from January 1979 to September 
1983.  

The appeal originated with a rating decision dated in May 
1993 in which the Regional Office (RO) denied service 
connection for low back pain.  The veteran subsequently 
perfected an appeal of that decision.  In August 1994, the RO 
denied service connection for the residuals of an eye injury, 
and the veteran appealed that decision.  The Board of 
Veterans' Appeals (Board) granted a 30 percent evaluation for 
residuals of a skull fracture with headaches and remanded the 
other issues for additional development in April 1997.  

In an August 1998 rating decision, the RO denied an increased 
evaluation for residuals of a skull fracture with headaches.  
Notice of that decision and the right to appeal said decision 
was sent to the veteran a few days later in August 1998.  
Later in August 1998, an "Appeal Status Election Form" was 
received from the veteran.  He indicated that he was not 
satisfied with the RO's decision(s) and requested that the RO 
send his appeal to the Board without waiting an additional 60 
days.  According to the cover letter associated with a 
supplemental statement of the case issued earlier that month, 
the veteran should see the enclosed "Appeal Status Election 
Form" if he wished to expedite action on his appeal.  That 
supplemental statement of the case addressed the issues of 
entitlement to service connection for bilateral eye injury 
and entitlement to service connection for low back disorder.  
The Board finds that the "Appeal Status Election Form" 
dated in August 1998 from the veteran does not constitute a 
notice of disagreement with the RO's decision to deny an 
increased evaluation for his service-connected residuals of a 
skull fracture with headaches.  See 38 C.F.R. § 20.201 
(1998).  Rather, the veteran was following the instructions 
set forth in the cover letter accompanying the August 1998 
supplemental statement of the case and requesting that the 
appeal regarding his service connection claims be sent to the 
Board.  


FINDING OF FACT

No competent medical evidence is of record that would 
establish that the veteran currently has a disability of the 
eyes which is causally related to service or to any incident 
or event therein.  


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
a bilateral eye injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1131 (West 1991).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Additionally, the Board notes that the veteran must submit 
evidence that a claim for entitlement to service connection 
benefits is well-grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is one which is plausible; that is meritorious 
on its own and capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Unlike civil actions, 
the Department of Veterans Affairs (VA) benefit system 
requires more than just an allegation.  The veteran must 
submit supporting evidence that is sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Tripak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

The three elements of a well grounded claim for service 
connection benefits are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  This means 
that there must be evidence of disease or injury during 
service, a current disability, and a link between the two.  
Further, the evidence must be competent.  That is, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause during service, a competent opinion of a 
medical professional is required.  See Caluza at 504.

The veteran testified at a RO hearing in January 1995 as to 
his eye complaints in service.  The Board finds the veteran's 
testimony and contentions credible for the purpose of 
determining whether his service connection claim is well-
grounded.  Additionally, the service medical records show 
that the veteran complained of right eye pain after bumping 
his head in July 1980.  The service medical records also show 
that he sustained trauma to his left eye when he was 
assaulted in October 1980.  The assessment was probable early 
periorbital abscess.  Another service medical record shows 
that the veteran complained of flashing lights in both eyes 
for two weeks in July 1981.  The assessment was that ocular 
health within normal limits. 

With regard to whether the veteran currently has an eye 
disability related to injuries or complaints in service, he 
underwent a VA examination, an examination for 
diseases/injuries of the brain, in February 1995.  According 
to that examination report, the veteran complained of 
progressive decrease in his vision and the examiner related 
that it was questionable whether this was related to the 
veteran's previous eye injuries in service which included 
trauma to the orbital area as well as the veteran's history 
of chemical burns to his eyes.  In the assessment, the 
examiner related that the veteran's progressive visual 
complaints had no clear relationship to his previous service 
acquired injuries.  The veteran also underwent a VA visual 
examination in February 1995.  The impression at that 
examination was increased cup to disk ratio with healthy disc 
rims, probably physiological cupping, migraine headaches 
associated with blurred vision and occasionally bought on by 
eye strain, and refractive error.  

A VA medical record dated in September 1994 shows that the 
veteran was seen at the eye clinic.  The final note on the 
medical record is "[v]isual symptoms are not from ocular 
origin."  At an October 1997 visual examination, the 
diagnoses were cupping of the optic nerve-probably 
physiologic and similar to September 1994 examination and 
otherwise normal ocular examination.  

Additionally, in March 1998, a VA ophthalmologist provided an 
opinion regarding the veteran.  According to that physician, 
the veteran complained of migraine-like headaches and an 
associated blurring of vision when he was seen at the VA eye 
clinic in September 1994 and October 1997.  The physician 
reported that both examinations revealed that vision was 
normal and eye pressure and neurologic and biomicroscopic 
examinations were normal.  She added that both physicians who 
examined the veteran believed there was an increased cup-to-
disc ratio that was probably physiologic.  Additionally, it 
was noted that the visual field was normal in November 1994 
and vision and pressure were normal in March 1995.  Finally, 
the physician related "[t]o date, there is no evidence that 
the headaches and blurriness experienced by the [veteran] are 
related to the eyes [and t]here is no evidence of a visual 
disability."  

Thus, the competent medical of record, which addresses the 
issue of whether the veteran currently has an eye disability 
related to service due to an injury sustained in service, is 
against the veteran's claim for service connection benefits.  
Furthermore, the veteran has submitted no competent evidence 
tending to show that he currently has a disability of the 
eyes which is the result of service or injuries in service.  
The Board also notes that refractive error of the eye is not 
a disease or injury within the meaning of the applicable 
legislation providing compensation benefits.  38 C.F.R. 
§ 3.303(d) (1998).  Therefore, the Board finds that the claim 
for entitlement to service connection for bilateral eye 
injury is not well-grounded.  

The Board also notes that the April 1997 remand asked the RO 
to secure copies of all VA medical records pertaining to the 
veteran dated from September 1983, when the veteran was 
separated from service.  In May 1997, the veteran responded 
to the RO's request for dates and locations of all such VA 
treatment.  The veteran reported that he had received 
treatment for his back and eyes at the VA Medical Center in 
Decatur, Georgia, from 1991, many years after his separation 
from service.  While it is unclear if the RO has requested 
all such records, the Board finds that as treatment in 1991 
was many years after service, the veteran did not indicate 
that records of such treatment would well ground his claim 
and his claim is not well-grounded for the reasons discussed 
above, the Board finds that the veteran was not prejudiced if 
such records were not requested.  

Additionally, where the veteran has not met the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim for service connection 
benefits is well-grounded, the VA has no duty to assist him 
in developing facts pertinent to such claim.  38 U.S.C.A. § 
5107.  Further, if the veteran does not submit a well-
grounded claim, the appeal of the claim must fail.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  

The governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which -- as well grounded -- require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Finally, the Board notes that the veteran has not reported 
that any competent evidence exists that if obtained would 
establish a well-grounded claim for the disability at issue 
in this case.  Under the circumstances, the VA has no further 
duty to assist the veteran in developing a well-grounded 
claim for entitlement to service connection for residuals of 
bilateral eye injury.  Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  


ORDER

The appeal of the claims for entitlement to service 
connection for residuals of a bilateral eye injury is denied.  


REMAND

With regard to the veteran's claim for entitlement to service 
connection for a low back disorder, a May 1998 VA outpatient 
treatment record shows that X-rays revealed degenerative disk 
at L5-S1 and the assessment was lumbar degenerative disk 
disease at L5-S1 with associated low back pain.  The 
examining physician added, in June 1998, that the veteran's 
degenerative disk disease at L5-S1 was most likely the result 
of a prior injury to the low back.  The physician added that 
the veteran's current symptoms appeared to be related to the 
injury he reported having sustained between 1978 to 1980.  A 
July 1979 service medical record shows that the veteran 
complained of back pain but reporting not having strained his 
back.  However, the assessment was mild muscle strain of the 
back.  Another service medical record dated in January 1980 
shows that the veteran complained of pain in the lower back 
and reported having strained his back when engaging in excess 
lifting the day before.  

In light of the service medical records showing that the 
veteran was treated for a low back strain in service, the 
diagnosis of degenerative disc disease of the lumbar spine 
and the May 1998 medical opinion linking that diagnosis to an 
injury in service, the Board finds that the claim for 
entitlement to service connection for low back disorder is 
well-grounded.  However, there is also competent evidence of 
record against the veteran's claim for entitlement to service 
connection for low back disorder; and that evidence is 
discussed below.  

The veteran was afforded a VA examination in March 1993.  The 
diagnosis was low back strain with chronic low back pain.  
The report of X-rays associated with that examination 
includes an impression of negative examination of the lumbar 
spine.  In July 1997, a VA examiner examined the veteran's 
back and his assessment was low back pain with myofascial 
pain component and radicular symptoms with nerve root 
irritation on the right side.  Another VA medical record 
dated in July 1997, a few days later, includes an assessment 
of chronic low back pain. 

The veteran was afforded a VA examination in October 1997.  
The clinical diagnosis was low back pain claimed to have 
started in service worsening over the years.  The examiner 
added that the veteran had mild residuals of low back pain.  
VA X-rays in October 1997 revealed sacralization of L5 
representing developmental variation and no other significant 
abnormalities.  It was also noted that disc spaces were well 
preserved.

In March 1998, the VA physician, who examined the veteran in 
October 1997, provided an opinion after reviewing the 
veteran's claims file.  According to that examiner, the 
veteran's current low back disorder was not attributable to 
the injury in service because there was currently no 
identifiable pathology and pain was his only symptom, he 
fully recovered and his current back pain started years 
later, and his low back pain was typical of that affecting a 
large part of the population that age, namely, pain that was 
mechanically influenced.  That same VA doctor also wrote on 
another report that the sacralization of L5 shown on X-ray 
would not cause pain and that the diagnosis for the veteran's 
back pain was lumbosacral strain.  

In light of the recent finding of degenerative disc disease 
of the lumbar spine, which was not of record prior to May 
1998, and the opposing medical opinion in May 1998, the Board 
finds that another VA medical examination of the veteran's 
low back is warranted.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the U.S. Court of Appeals for 
Veterans Claims (Court) (known as the United States Court of 
Veterans Appeals prior to March 1, 1999).  For that reason 
and to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his appeal, the 
case is REMANDED to the RO for the following development: 

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

2.  The RO should also attempt to secure 
copies of all VA medical records 
pertaining to the veteran dated from 1991 
from the VA medical facility in Decatur, 
Georgia.  

3.  The RO should also schedule the 
veteran for a VA examination for the 
purpose of ascertaining the etiology of 
any current back disability and reconcile 
past diagnoses.  It is requested that the 
examiner review the veteran's entire 
claims file prior to the examination.  If 
the veteran fails to report for the 
examination, the claims file should be 
referred to the appropriate physician to 
review the claims file and respond to the 
questions set forth below.  Specifically, 
the examiner is requested to review the 
service medical records, all medical 
records dated since service, the October 
1997 examination report and subsequent 
opinions of the physician who performed 
that examination, the VA 
medical records dated in May 1998 
regarding the veteran's back complaints, 
and the X-rays associated with the October 
1997 examination and May 1998 treatment.  
The examiner should then provide an 
opinion as to whether it is just as likely 
as not that the veteran currently has a 
disability of his lower back, including 
degenerative disc disease, which is 
related to an injury in service.  The 
examiner should also provide rationales 
for his or her opinions.  

4. After the development requested above 
has been completed to the extent possible, 
the RO should again review the record in 
light of the additional evidence.  If any 
benefit sought, for which an appeal has 
been perfected, remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto with additional argument and/or 
evidence.  


Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

 

